Citation Nr: 9929536	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  99-12 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increase in a 30 percent rating for a 
cervical spine disability.

2.  Entitlement to an increase in a 10 percent rating for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1973 to October 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 decision by the RO which denied an increase 
in a 30 percent rating for a cervical spine disability and 
denied an increase in a 10 percent rating for hypertension.  
In September 1999, the veteran filed a motion to have his 
case advanced on the Board's docket, and in October 1999 such 
motion was granted.

The veteran's representative has raised issues of entitlement 
to service connection for headaches secondary to the 
veteran's service-connected disabilities, and entitlement to 
a total compensation rating based on individual 
unemployability.  These issues have not been developed for 
appellate review and are referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran's cervical spine disability (cervical 
spondylosis and residuals of a cervical diskectomy) is 
manifested by no more than severe limitation of motion of the 
cervical spine (without ankylosis) and moderate 
intervertebral disc syndrome.

2.  The veteran's hypertension requires continuous medication 
for control; his diastolic pressure readings are all less 
than 110 and systolic pressure readings are all less than 
200.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a cervical spine disability have not been met.  38 
U.S.C.A. § 1155 (West 1991& Supp. 1999); 38 C.F.R. § 4.71a, 
Diagnostic Code 5287, 5290, 5293 (1999).

2. The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.104, Diagnostic Code 7101.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from 1973 to 1984.  His 
service medical records show he was noted to have cervical 
spine spondylosis and underwent a C5-C6 diskectomy in 1978 
for a herniated disc.  The service records note hypertension 
which was treated with medication.  A 1984 physical 
evaluation board found that he was unfit for further military 
service due to limitation of motion of the cervical spine, as 
a residual of the cervical diskectomy.  The physical 
evaluation board also noted that a 1984 medical evaluation 
board had diagnosed an unexplained wide sensory deficit over 
the right hand and an unexplained poor performance of the 
right hand at work (although not much weakness was found).  
The veteran was discharged from service in October 1984.

On a January 1985 VA examination, the veteran reported that 
he had an apparent stroke during service in 1984.  The 
diagnoses were residuals of a stroke with weakness of the 
right upper and lower extremities; residuals of cervical disc 
surgery with a tender scar of the right side of the neck; and 
history of hypertension, well controlled.

In March 1985, the RO granted service connection for 
residuals of a stroke with weakness of the right upper and 
lower extremities (rated 30 percent), residuals of a cervical 
diskectomy (10 percent), a neck scar from the cervical 
diskectomy (10 percent), and hypertension (10 percent).

In August 1986, the RO increased the rating for residuals of 
a cervical diskectomy to 20 percent.

In December 1990, the RO increased the rating for residuals 
of a cervical diskectomy to 30 percent.  The RO also 
separately rated the residuals of a stroke as weakness to the 
right upper extremity (20 percent) and weakness to the right 
lower extremity (10 percent).  In October 1992 the RO granted 
service connection for hypertensive retinopathy (0 percent).

The current claims for increased ratings for the cervical 
spine disability and hypertension were filed in January 1998.  

On a July 1998 VA examination, the veteran reported he was 
taking medication for hypertension.  He said that his blood 
pressure ran about 140/90 when he was sitting and was high 
when he stood.  He reported neck pain.  His blood pressure 
was 180/94, sitting; 180/100, standing; and 180/90, supine.  
Heart findings were normal.  There was no tenderness to 
percussion of the spine.  No postural abnormalities or fixed 
deformities were noted.  Musculature was symmetrical without 
spasm.  Range of motion of the cervical spine was forward 
flexion to 20 degrees, extension to 20 degrees, side bending 
to 50 degrees bilaterally, and rotation to 25 degrees 
bilaterally.  X-rays showed status post fusion of C5 and C6 
and moderate cervical spondylosis.  The pertinent diagnoses 
were hypertension, on medical therapy with past history of a 
cerebral vascular accident; and recurrent neck pain, post 
cervical fusion for a chipped bone.

On a July 1998 VA neurological examination, the veteran 
reported a history of hypertension, still treated with 
medication.  He reported a previous cerebral infarction with 
facial weakness and right-sided hemiparesis; he said he had 
gradual improvement in right-sided weakness, but his right 
arm and leg still felt clumsy.  He also complained of 
orthostatic dizziness.  He reported neck pain, occipital 
headaches, and tingling in his fingers.  Examination showed 
he had limitation of motion of the cervical spine with 20 
percent of lateral flexion and rotation.  The examiner called 
this severe limitation of motion.  Muscle strength of the 
right upper extremity was 4/5; rapid finger movements on the 
right side were moderately slow and clumsy; and there was 
mild decrease in right arm swing when walking.  His sitting 
blood pressure was 170/95, which the examiner characterized 
as under moderate control with medication.  The impressions 
were hypertension with only fair control on multiple 
medications but also with some side effects including 
fatigability and some portion of his complaints of headaches; 
cervical spondylosis with persistent neck pain and occipital 
headaches and a tingling in the hands; and cerebral 
infarction with right hemiparesis and diminished vibratory 
sense on the right, with moderate problem with balance and 
fatigue that could contribute to headaches.  The examiner 
said that the veteran had had to diminish his physical 
activities over the last 2 years, and that balance problems 
were most likely related to a stroke, but some orthostasis 
was a side effect of hypertension medications.  The examiner 
added that the fatigue and dizziness could be related to the 
stroke or high blood pressure medications.  

A March 1999 RO decision granted service connection and a 10 
percent rating for right-sided facial drooping as a stroke 
residual.

The March 1999 RO decision also denied increased ratings for 
the cervical spine disability and hypertension, and the 
veteran appealed such determination.  In his notice of 
disagreement and other statements, he asserted that increased 
ratings were warranted for such conditions.  He said that he 
had muscle spasm in his neck which, along with other 
conditions, caused his right side to give out completely and 
made him fall.  

II.  Analysis

The veteran's claims for increased ratings for his service-
connected cervical spine disorder and hypertension are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Relevant evidence has been properly developed as to the 
issues, and no further assistance to the veteran is required 
to comply with the duty to assist.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Although, in evaluating a disability, the disability should 
be viewed in relation to its whole history, the present level 
of disability is of primary concern in a claim for an 
increased rating.  Francisco v. Brown, 7 Vet.App. 55 (1994).

A.  Cervical spine disability 

The veteran had cervical spine spondylosis and underwent a 
diskectomy of C5-C6 in service; he says the current 
manifestations of this disorder warrant a rating higher than 
30 percent.

Severe limitation of motion of the cervical spine warrants a 
30 percent evaluation, and such is the maximum rating for 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5290.  Ankylosis of the cervical spine in a favorable 
position warrants a 30 percent rating, and in an unfavorable 
position warrants a 40 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5287.

The 1998 VA examinations show the veteran had some limitation 
of motion of the cervical spine, and one examiner 
characterized the limitation of motion as severe.  The 
current 30 percent rating is the highest rating provided for 
limited motion under Code 5290, even considering the effects 
of pain.  38 C.F.R. §§ 4.40, 4.45; Johnston v. Brown, 10 
Vet.App. 80 (1997); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The evidence shows the cervical spine is not ankylosed (fixed 
in one position), let alone unfavorably ankylosed as required 
for a higher rating of 40 percent under Code 5287.

The Board has considered whether a higher rating is warranted 
under 38 C.F.R. § 4.71a, Diagnostic code 5293, concerning 
intervertebral disc syndrome.  That code provides that 
intervertebral disc syndrome is rated 20 percent when 
moderate, with recurring attacks, and it is rated 40 percent 
when severe, with recurring attacks and intermittent relief.  
Recent VA examination shows complaints of tingling in the 
fingers which the examiner attributed to the cervical spine 
condition.  The veteran is already in receipt of a 20 percent 
rating under 38 C.F.R. § 4.124a, Code 8513 for right upper 
extremity neurological symptoms which have been attributed to 
a stroke.  The recently reported right upper extremity 
neurological aspects of the cervical spine disorder are 
already covered in the separate 20 percent rating under Code 
8513, and to rate them again under Code 5293 for 
intervertebral disc syndrome would violate the rule against 
pyramiding of ratings.  38 C.F.R. § 4.14.  In any event, 
considering limitation of motion of the cervical spine and 
the associated minor neurological symptoms, no more than 
moderate intervertebral disc syndrome is shown, even 
considering the effects of pain.  VAOPGCPREC 36-97.  Such 
would be rated 20 percent under Code 5293, which is less than 
the 30 percent rating the veteran currently enjoys.

The preponderance of the evidence is against the claim for a 
higher rating than 30 percent for the veteran's cervical 
spine disability.  Thus, the benefit-of-the-doubt doctrine is 
not applicable, and an increased rating must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

B.  Hypertension 

The veteran claims an increase in the current 10 percent 
rating for hypertension.

A 10 percent rating will be assigned when diastolic pressure 
is predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; when continuous medication is 
shown to be necessary for control of hypertension with a 
history of diastolic blood pressure predominately 100 or 
more.  A 20 percent rating will be assigned when diastolic 
pressure is predominantly 110 or more, or; systolic pressure 
is predominantly 200 or more.  38 C.F.R. § 4.104; Code 7101.

The veteran's hypertension is currently under at least fair 
controlled with medication.  His recent diastolic blood 
pressures readings are all less than 110, and his systolic 
pressure readings are all less than 200.  The medical records 
do not reflect predominant systolic or diastolic readings 
approaching the 20 percent rating criteria of Code 7101.

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for an increase in a 10 percent rating for hypertension 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

An increased rating for a cervical spine disability is 
denied.

An increased rating for hypertension is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

